The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on November 26, 2018, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: November 26, 2018




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION (CLEVELAND)

In re:                                               )    Case No 17-17361-MFRFS
                                                     )
Richard M. Osborne                                   )    Chapter 11
                                                     )
                           Debtor(s).                )    Judge Arthur I. Harris
                                                     )
                                                     )    ORDER GRANTING TAX EASE OHIO,
                                                     )    LLC'S MOTION FOR RELIEF FROM
                                                     )    STAY AND ABANDONMENT AS IT
                                                          RELATES TO THE REAL PROPERTY
                                                          LOCATED AT 730 COLUMBIA ROAD,
                                                          WESTLAKE, OH 44145 (DOCKET #260)

         This matter came to be considered on the Motion for Relief from Stay and Abandonment (“the
Motion”) filed by Tax Ease Ohio, LLC, (“Creditor”) (Docket #269). Creditor has alleged that good cause
for granting the Motion exists, and Debtor(s), counsel for Debtor(s), the Chapter 13 Trustee and all other
necessary parties were served with the Motion, and with notice of the hearing date on the Motion. No
party filed a response or otherwise appeared in opposition to the Motion, or all responses have been
withdrawn. For these reasons, it is appropriate to grant the relief requested.




17-17361-aih       Doc 294      FILED 11/26/18           ENTERED 11/27/18 13:21:06           Page 1 of 3
       IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay imposed
by § 362 of the Bankruptcy Code is terminated with respect to the Creditor, its successors and
assigns., in regards to the property located at 730 Columbia Road, Westlake, OH 44145.
       IT IS FURTHER, ORDERED that the Chapter 11 Trustee is authorized and directed to abandon
the property located at 730 Columbia Road, Westlake, OH 44145.
                                              ###
SUBMITTED BY:


  /s/Andrew M. Tomko
David T. Brady (0073127)
Suzanne M. Godenswager (0086422)
Andrew M. Tomko (0090077)
Austin B. Barnes III (0052130)
Brian S. Gozelanczyk (0090858)
Sandhu Law Group, LLC
1213 Prospect Avenue, Suite 300
Cleveland, OH 44115
216-373-1001
216-373-1002
atomko@sandhu-law.com
Attorney for Tax Ease Ohio, LLC




17-17361-aih     Doc 294     FILED 11/26/18       ENTERED 11/27/18 13:21:06           Page 2 of 3
                                   CERTIFICATE OF SERVICE


Copies to via ECF:

Frederic P. Schwieg
fschwieg@schwieglaw.com
Attorney for Debtor

United States Trustee-Maria D. Giannirakis
maria.d.giannirakis@usdoj.gov
Chapter 11 Trustee

and by regular U.S. mail, postage prepaid, to:

Richard M. Osborne
7265 Markell Road
Waite Hill, OH 44094

Cuyahoga County Treasurer
2079 East 9th Street
Cleveland, Ohio 44115




17-17361-aih      Doc 294     FILED 11/26/18     ENTERED 11/27/18 13:21:06   Page 3 of 3
